UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-1859



FANTU A. KERKERO,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-281-611)


Submitted:   April 18, 2007                   Decided:   May 1, 2007


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Solomon Bekele, LAW OFFICES OF SOLOMON & ASSOCIATES, Silver Spring,
Maryland, for Petitioner. Rod J. Rosenstein, United States
Attorney, Larry D. Adams, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Fantu A. Kerkero, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals affirming without opinion the Immigration Judge’s denial of

her applications for asylum, withholding of removal, and protection

under the Convention Against Torture (CAT).

          To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”       INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).    We have reviewed the evidence of record and

conclude that Kerkero fails to show that the evidence compels a

contrary result.      Having failed to establish eligibility for

asylum, Kerkero cannot meet the higher standard to qualify for

withholding of removal.    Chen v. INS, 195 F.3d 198, 205 (4th Cir.

1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).         Finally,

our review discloses that Kerkero did not show eligibility for CAT

relief because she did not demonstrate that it is more likely than

not that she will be tortured if removed to Ethiopia.        See 8 C.F.R.

§ 1208.16(c)(2) (2006).

          Accordingly,    we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                        PETITION DENIED



                                 - 2 -